EXHIBIT 10.68 DEPOSIT ACCOUNT CONTROL AGREEMENT (With Future Notification) This DEPOSIT ACCOUNT CONTROL AGREEMENT (“Agreement”) is made and entered into as of this 18 day of March, 2008 by and among WACHOVIA BANK, NATIONAL ASSOCIATION as depositary bank (the “Bank”), the Bank’s depositor customer, EN POINTE TECHNOLOGIES SALES, INC. a California corporation (the “Company”), and IBM CREDIT, LLC, a Delaware limited liability company (the “Secured Party”). Statement of Facts The Bank acknowledges that, as of the date hereof, it maintains in the name of the Company the deposit account(s) identified on Exhibit A attached hereto and made a part hereof (each an “Account” and, collectively, the “Accounts”).
